FILED
                            NOT FOR PUBLICATION                             DEC 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEPHEN BASSEY OFFIIONG,                         No. 06-74925

              Petitioner,                        Agency No. A071-822-376

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 29, 2010
                             San Francisco, California

Before: SCHROEDER, THOMAS, and GOULD, Circuit Judges.

       Stephen Bassey Offiiong, a citizen and native of Nigeria, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion

to reconsider. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition

for review.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

                                       Page 1
       The BIA did not abuse its discretion when it denied Offiiong’s motion to

reconsider its order, which affirmed the decision of an immigration judge denying

Offiiong’s applications for cancellation of removal and adjustment of status. See

Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir. 2005) (describing standard).

       For an applicant to prove he was “lawfully admitted for permanent

residence,” 8 U.S.C. § 1256, the applicant must show “compliance with substantive

legal requirements, not mere procedural regularity.” Monet v. INS, 791 F.2d 752,

753 (9th Cir. 1986). Offiiong claims this permanent-resident status based on

erroneous issuance of documents. However, “mistaken admission confer[s] no

status, permanent resident or otherwise.” Lai Haw Wong v. INS, 474 F.2d 739, 742

(9th Cir. 1973); accord Kyong Ho Shin v. Holder, 607 F.3d 1213, 1217 (9th Cir.

2010). Offiiong did not establish that he complied with the substantive

requirements for adjustment of status because he never had the requisite immigrant

visa. 8 U.S.C. § 1255(a). Thus, the BIA properly concluded that Offiiong had

never been granted lawful permanent-resident status or conditional-permanent-

resident status and did not abuse its discretion in denying Offiiong’s motion to

reconsider that decision.

       Given our conclusion, we need not reach any other issue urged by the

parties.


                                       Page 2
PETITION DENIED.




                   Page 3